                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


Robert E. Tucker,

                         Plaintiff,    Case No. 19-12514

v.                                     Judith E. Levy
                                       United States District Judge
Devonte Brooks, et al,
                                       Mag. Judge Stephanie Dawkins
                         Defendants.   Davis

________________________________/

                ORDER TO PRODUCE DISCOVERY

     The parties held a telephone conference for this case on December

17, 2019. Because Defendant City of Detroit has not yet answered

Plaintiff Robert E. Tucker’s October 22, 2019 discovery requests, the

Court orders the following:

     By close of business on December 17, 2019, Defendant shall

inform Plaintiff as to whether the Detroit Police Department received

any kind of citizen, internal affairs, or other complaint pertaining to the

arrest and confinement of Robert E. Tucker from approximately August

31, 2017 to September 15, 2017. If such complaints exist, Defendant shall
inform Plaintiff as to when Plaintiff will receive the requested documents

related to the complaint investigations;

     By close of business on December 18, 2019, Defendant shall

formally answer Plaintiff’s October 22, 2019 interrogatories. If Defendant

does not have the information requested in the interrogatories,

Defendant will indicate, to the best of its knowledge, who does. Defendant

shall also provide all pertinent reports pertaining to the internal affairs

investigation request, or if such items do not exist, indicate as much; and

     By close of business on December 27, 2019, Defendant shall

postmark all outstanding items in the discovery request.

     IT IS SO ORDERED.

Dated: December 17, 2019                s/Judith E. Levy
Ann Arbor, Michigan                     JUDITH E. LEVY
                                        United States District Judge

                    CERTIFICATE OF SERVICE

      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court=s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on December 17, 2019.

                                        s/William Barkholz
                                        Case Manager



                                    2
